department of the treasury internal_revenue_service washington d c date cc intl br2 tl-n-3564-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject this memorandum responds to your request for field_service_advice dated date on the above-captioned case field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c p d x z date date date date date date date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh issue s issue whether a is liable for the withholding_tax under sec_1442 with respect to any deemed payment s that result from the allocation of interest under sec_482 from a a domestic_corporation to its foreign parent p for date through date issue in the alternative for date or date and date whether a is liable for the withholding_tax under sec_1442 with respect to a constructive_payment of interest pursuant to b’s transfer of c stock to d and corresponding reductions of a’s indebtedness to p conclusion with respect to issue we are unable to determine whether any allocation of interest under sec_482 from a to p is appropriate if such allocations are appropriate as described below the withholding_tax liability under sec_1442 may arise in connection therewith and a is liable for such tax under sec_1461 with respect to issue assuming that there was no constructive_payment of interest subject_to_withholding by virtue of a sec_482 adjustment we conclude that there may be a constructive_payment of interest subject_to_withholding under sec_1442 when a’s indebtedness was canceled by p as characterized below and that a is liable for such tax under sec_1461 further to the extent if any it is determined that there is a constructive u s source dividend from d or any other corporation in the chain to a foreign_corporation and the dividend is not effectively connected with a u s trade_or_business the dividend may be subject_to the percent withholding_tax under sec_881 and sec_1442 and d or another applicable_corporation would be liable for the tax under sec_1461 facts a is a domestic_corporation that is owned by p a corporation incorporated in country z p is in turn indirectly owned by a unnamed country x corporation u a owns of b a domestic_corporation and b owned of c a domestic_corporation a and b file a consolidated u s income_tax return u indirectly owns an unknown percentage of d a domestic company during the relevant periods neither p nor u were engaged in a united_states trade_or_business during the years at issue a characterized itself as an investment holding_company from date through date p loaned dollar_figurea to a on date a accrued dollar_figuree of interest payable to p from sometime in date through date p loaned an additional dollar_figurec to a from date through date p loaned an additional dollar_figured to a beginning with date a did not accrue any interest further it is not known whether a took a deduction for the corresponding interest_expense a has indicated that there were no notes representing the advances but a reported these advances as loans on its forms as well as on its forms on an unknown date a loaned dollar_figuref to b b used the dollar_figuref to acquire the interest in c a loaned an additional dollar_figureg to b which b then loaned to c during the taxable_year ended date b transferred its interest in c to d when the stock of c was transferred to d p reduced a’s indebtedness to it by dollar_figuref a booked this transaction on date a indicates that the debt to u was also reduced p reduced a’s indebtedness by an additional dollar_figureg when d was substituted for a as the debtor for dollar_figureg of the outstanding loans this subsequent transaction was booked on date the dollar_figuref and dollar_figureg loan reductions were reflected on a’s forms and the dollar_figuref loan reduction was shown as a reduction in loans from shareholders on a’s form_1120 for the taxable_year ended date and the dollar_figureg loan reduction was reflected in the same manner on a’s form_1120 for the taxable_year ended date it is not currently known what particular events generated a’s indebtedness to its parent when the indebtedness was generated the terms of the indebtedness and the rate of interest accrued on date law and analysis issue whether a is liable for the withholding_tax under sec_1442 with respect to any deemed payment s that result from the allocation of interest under sec_482 from a a domestic_corporation to its foreign parent p for date through date initially we note that if the interest accrued on advances on date is determined to be at an arms length rate within the meaning of sec_1_482-2 and the advances provide for payment of interest at maturity it is possible that no sec_482 adjustment would be appropriate sec_267 puts the taxpayer on a cash_basis with respect to this interest owed to p so that even if its liability for interest properly were accrued for accounting purposes no tax deduction for the interest would be allowable prior to its actual constructive or deemed payment because no documentation has thus far been produced the balance of this memorandum assumes that no such documentation exists and that a sec_482 adjustment is appropriate for the period here in issue under the general_rule set forth in sec_1_482-2 in general sec_881 of the code imposes a tax of percent of the amount received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income fdap but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states the mechanism for collecting the tax imposed by sec_881 is provided in sec_1441 and sec_1442 sec_1442 provides that in the case of foreign_corporations there shall be deducted and withheld at the source in the same manner and on the same items of income as is provided in sec_1441 a tax equal to percent thereof sec_1441 states in part that all persons in whatever capacity acting having control receipt custody disposal or payment of any items of income specified in sec_871 of any nonresident_alien_individual or of any foreign_partnership shall deduct and withhold from such items a tax equal to percent thereof however an applicable income_tax treaty may reduce the rate of withholding or exempt amounts from withholding see sec_894 sec_1_1441-6 the united_states does not have a treaty with country z sec_1461 provides in part that every person required to deduct and withhold any_tax under sec_1441 and sec_1442 is liable for such tax and is indemnified against the claims and demands of any person for the amount of any payments made in accordance with sec_1441 and sec_1442 in the case of below-market or no interest loans between a corporation and its shareholder sec_482 and sec_7872 are the two sections that could apply to impute interest_income to the lender sec_7872 provides that in the case of certain below-market gift_loans or demand loans the foregone interest is treated as transferred from the lender to the borrower and retransferred from the borrower back to the lender as interest the transfer and retransfer are deemed to take place on the last day the calendar_year in which the transaction occurred sec_7872 which lists six categories of below-market loans to which the provision applies includes corporation- shareholder loans corporation-shareholder loans are defined as any below-market loans directly or indirectly between a corporation and any shareholder of such corporation sec_7872 sec_1_7872-5t lists below-market loans that are exempt from sec_7872 specifically sec_1_7872-5t exempts from sec_7872 loans made to or from a foreign_person that meet the requirements of sec_1_7872-5t that regulation provides that sec_7872 shall not apply to a below-market_loan if the lender is a foreign_person and the borrower is a u_s_person unless the interest_income imputed to the foreign lender without regard to this paragraph would be effectively connected with the conduct of a u s trade_or_business within the meaning of sec_864 and the regulations thereunder and not exempt from u s income_taxation under an applicable income_tax treaty accordingly because p and u have no u s trade_or_business to which the interest_income would be effectively connected sec_7872 would not apply in this case to impute interest however regardless of whether interest can be imputed under sec_7872 interest can be imputed on certain loans that do not bear interest at a market rate under sec_482 sec_482 authorizes the secretary_of_the_treasury to allocate gross_income deductions credits or allowances between controlled entities if he determines that such an allocation is necessary to prevent evasion of taxes or clearly to reflect the incomes of the controlled enterprises the purpose of sec_482 is to prevent the artificial shifting of the true net incomes of controlled taxpayers by placing such taxpayers on a parity with uncontrolled unrelated taxpayers 405_us_394 the service has in the past argued that for purposes of implementing sec_482 it is necessary and appropriate to treat a controlled_entity as liable for sec_1441 and sec_1442 withholding taxes in respect of a constructive sec_482 allocation of united_states source fdap to a foreign_person see eg r t french co v commissione60_tc_836 in that case a domestic brother_corporation allowed its foreign sister corporations to use without charge certain intangibles the service imputed an arm’s sec_1_7872-5t provides a possible alternative argument under which the loans at issue may be subject_to sec_7872 this regulation provides that transactions will not be exempt under sec_1_7872-5t if one of the principal purposes of structuring the transaction is the avoidance of federal tax the facts in the present case are not sufficiently developed to make this determination sec_482 provides in pertinent part as follows in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses length charge and reallocated approximately dollar_figure in income from the foreign_corporations to their domestic sibling under sec_482 the service also asserted that a dollar_figure constructive_dividend had been paid_by the domestic brother_corporation to the common foreign parent_corporation and sought to impose a withholding_tax on this collateral_adjustment the deemed_dividend distribution however the court determined that no constructive_dividend had been paid to the common parent thus it did not reach the question whether such a deemed or constructive_payment would trigger sec_1442 withholding liability rev_rul c b modified revproc_91_23 1991_1_cb_534 modified revproc_96_14 1996_1_cb_626 in which the service discussed the application of revproc_65_17 1965_1_cb_833 to transactions involving a united_states subsidiary and its foreign parent also indicates the service’s position that a constructive collateral_adjustment required under sec_482 may give rise to a sec_1442 withholding_tax liability revrul_82_80 addresses a united_states subsidiary whose taxable_income was increased because of an allocation under sec_482 the rulings states that if revproc_65_17 treatment is granted the original transaction will be treated for tax purposes as if the correct amount as determined under sec_482 had been paid thus the ruling states if a united_states subsidiary pays more than arm’s length consideration for services performed by its foreign parent the parent_corporation will not be considered to have received a dividend to the extent of the greater-than-arm’s length amount and the withholding_tax provisions of sec_1442 will be applied to the deemed flow of funds necessary to account for the amounts the foreign parent had but should not have received as payments for services revproc_65_17 describes the position of the service and the procedures to be followed in cases in which a united_states taxpayer whose taxable_income has been increased for a taxable_year by reason of an allocation under sec_482 requests permission to receive payment from or to which the allocation of income or deductions was made of an amount equal to a part or all of the amount allocated without further income_tax consequences note that the service has proposed to update revproc_65_17 and supercede revrul_82_80 for future years announcement 1999_2_irb_41 the necessary and clear implication of revrul_82_80 is that absent revproc_65_17 treatment a withholding_tax liability under sec_1442 would have arisen in connection with the deemed flow of funds from the united_states subsidiary to its foreign parent and that the tax imposed under sec_1442 on such deemed payment would be collectible from the united_states subsidiary the withholding_agent under methods appropriate to that section if a withholding obligation is deemed to arise under these circumstances correlative or consequential adjustments arising in connection with sec_482 allocations it would appear certain that such obligations also should be treated as arising in connection with a primary_adjustment under sec_482 ie the allocation itself the precise issue of whether a sec_482 allocation of u s source fdap to a foreign_entity is subject_to sec_1442 withholding has not been addressed by a court there is however case law to support such an approach interest imputed to a foreign related_entity under sec_7872 is subject_to_withholding climaco and nakamura v internal_revenue_service ustc big_number e d n y unpublished opinion date in climaco one plaintiff was a shareholder of a foreign_corporation who received a no-interest loan from the corporation he used the no-interest loan to purchase a united_states residence apparently for himself and his wife who appears to be the second named plaintiff in the case plaintiffs reported the imputed_interest payments foregone by the foreign_corporation on the loan pursuant to sec_7872 and claimed a corresponding deduction for those payments the plaintiffs also filed annual withholding_tax returns pursuant to sec_1442 subsequently however the plaintiffs sought to have such withholding taxes refunded asserting that in the absence of actual interest payments to a foreign_payee withholding was not required the district_court held that plaintiffs were required to withhold and pay a portion of the imputed_interest under sec_7872 despite the fact that the plaintiffs did not actually make any interest payments on their loan the court could discern no reason why plaintiffs should not on these facts be required to make withholding payments had the foreign_corporation lent money at the market rate the court reasoned the plaintiffs clearly would have been required to withhold at the appropriate rate on the stated_interest under sec_1442 to hold otherwise the court reasoned would mean that the foreign_corporation by structuring the transaction as an interest-free_loan could avoid payment of the tax altogether in addition the court found persuasive the government’s reliance on casa de jolla park inc v commissioner t c and 102_tc_515 casa de la jolla addressed the following fact pattern petitioner a domestic_corporation was organized by marshall a nonresident_alien and citizen of canada to market condominium time-share units in a la jolla california property bankcal a domestic california bank collected the proceeds of condominium unit sales for petitioner marshall petitioner's sole shareholder and director held an interest-bearing promissory note from the petitioner royal a canadian bank had made substantial loans to marshall some in connection with the earlier acquisition and development of that property by a second domestic_corporation wholly-owned by marshall as collateral for such loans royal held both marshall's stock in the petitioner and his shares in another canadian corporation blake resources when blake resources entered the canadian equivalent of chapter bankruptcy proceedings royal sought further assurances of collection of marshall's debts accordingly marshall as sole shareholder and director of the petitioner authorized bankcal to remit to royal directly the proceeds from the sales of petitioner's time-share units that otherwise were due and payable to the petitioner royal immediately applied the payments it received pursuant to these arrangements to marshall's personal loan accounts at issue was whether petitioner was responsible under sec_1441 for withholding_tax on marshall's interest_income petitioner contended that it never possessed or controlled marshall's interest_income petitioner also argued that marshall had never received any income from which petitioner could withhold respondent in turn contended that marshall had constructively received the additional collateral held by the bank is not described also at issue was whether such interest_income was effectively connected with a united_states trade_or_business and so exempt from sec_1441 withholding the latter issue resolved in the government's favor is not discussed herein interest_income because pursuant to petitioner's instructions the monthly net_proceeds from condominium sales otherwise payable to it were applied to royal's outstanding loans to marshall respondent also argued that petitioner had control of the time-share proceeds from which withholdings could have been made the tax_court concluded that petitioner did have control_over funds from which withholding could be made the court also rejected petitioner's contention that withholding responsibility under sec_1441 requires actual payment and receipt noting that payment is merely one of several terms control receipt etc that are described in sec_1441 in the disjunctive moreover the court found that the doctrine_of constructive receipt applies for purposes of sec_1441 emphasis supplied this language may be read to support the view that whenever a payment of united states-source fdap is constructively received by a foreign_person there is necessarily a corresponding deemed payment of the amount that may trigger withholding_tax liability under sec_1441 central de gas de chihuahua addressed the following fact pattern central a foreign mexican corporation processed transported and distributed liquified natural_gas throughout mexico central rented a fleet of tractors and trailers to hidro a sister corporation also mexican but did not receive any rental payments the fleet was used to transport gas products within the united_states and in mexico as here relevant the service imputed to central the fair rental value of hidro's use of the fleet arguing that such income was taxable in its hands under sec_881 in responding to this argument the taxpayer contended in part that in order for sec_881 to apply there must be an actual payment of the income item and that the allocation of rent to petitioner from hidro under sec_482 does not satisfy that requirement the service in response cited casa de la jolla park for the proposition that there is no requirement of actual payment under sec_881 and that the allocation of rent to petitioner under sec_482 provides a sufficient basis for imposing the 30-percent tax under sec_881 the tax_court held that an allocation under sec_482 results in a deemed payment that constitutes an amount received under sec_881 the court found that there is no requirement of actual payment under sec_881 and that the allocation of rent to petitioner under sec_482 provides a sufficient basis for imposing the percent tax under that section the court in central de gas de chihuahua expressly did not reach the issue of whether actual payment is required for withholding under sec_1441 and sec_1442 the court distinguished between sec_881 which it found imposes a liability for tax and sec_1441 and sec_1442 which provide the method for collecting that tax commenting that the former section and the latter section serve distinctly separate purposes however the case is nonetheless support for imputing interest under sec_482 and subjecting such interest to withholding because the case holds that a sec_482 allocation amount is deemed to be received by the foreign_entity it follows that withholding is the collection mechanism for the sec_881 tax_liability in our view to separate the tax_liability from the collection mechanism for the tax would render ineffective the triggering of the sec_881 liability the tax_court touched on this concern when it observed that a holding that actual payment is required could significantly undermine the effectiveness of sec_482 where foreign_corporations are involved such a view would permit such corporations to utilize property in the united_states without payment for such use and thereby avoid any liability under sec_881 id pincite similarly revrul_92_85 1992_2_cb_69 holds that deemed_dividend distributions under sec_304 by domestic acquiring or domestic acquired issuing corporations to foreign controlling corporations give rise to tax under sec_881 and that the acquiring_corporation whether foreign or domestic is responsible for withholding under sec_1442 with respect of such deemed dividends finally we note that recently-issued final regulations under sec_1441 sec_1_1441-2 specifically provide that an allocation of income subject_to_withholding under sec_482 as well as income arising as a result of a secondary_adjustment made in conjunction with a reallocation of income from a foreign_person to a related u_s_person is subject_to_withholding under sec_1441 while this regulation is not yet effective and hence does not apply to the taxable years here in issue based on the foregoing and on the absence of any indication in this regulation and its preamble that it was intended to reflect a change_of service position we view the new regulation as consistent with current applicable law on this point issue for date or date and date whether a is liable for the withholding_tax under sec_1442 with respect to a constructive_payment of interest pursuant to b’s transfer of c stock to d and corresponding reductions of a’s indebtedness to p a proper characterization of the transaction it appears from the facts presented to us that b may have transferred its c stock with an assumed fmv of dollar_figuref to d and received zero consideration on the transfer generally when the earnings_of one controlled_corporation are transferred to another for inadequate consideration courts have recognized the appropriateness of imposing constructive_dividend income on the common shareholder 87_f2d_663 8th cir 472_f2d_449 5th cir the rationale behind assigning constructive_dividend income to the controlling shareholder is that when assets or monies are transferred between brother-sister_corporations for less than adequate_consideration the real beneficiary of such transaction is the common shareholder accordingly it is appropriate to treat such shareholder as if it received a dividend distribution from the transferor corporation6 that the shareholder then contributes to the transferee corporation as a capital_contribution 472_f2d_449 5th cir however not all transfers of funds between related corporations will result in a constructive_dividend to the common shareholder prior to imposing constructive_dividend treatment courts have required the satisfaction of a two- prong test first it must be shown that the transferred funds came under the control of the common shareholder second courts have inquired whether the transfer was primarily for the benefit of the transferring corporation or rather for the benefit of the shareholder sammons f 2d pincite where there is no benefit to the transferor_corporation it is reasonable to assume that the common shareholder must have been the primary beneficiary of the capital transfer thus in substance the funds are truly available to the shareholder and must be accounted for by the shareholder for income_tax purposes of course this assumes sufficient accumulated_earnings_and_profits or current_earnings_and_profits as required by sec_316 keeping these principles in mind we set forth our evaluation of the subject transaction for income_tax purposes first the transfer of the c stock by b to d appears to have generated a reduction of dollar_figuref of a’s debt to p followed by an additional dollar_figuref debt reduction by u of the debt owed to it by p b’s debt to a does not appear to have been reduced thus the transfer primarily benefitted a not b as such under the principles set forth above b’s transfer of the c stock to d may appropriately be viewed as a constructive_dividend of the c stock by b to a however because a and b are members of a consolidated_group and intercompany_dividends are eliminated between members of such groups the dividend would not generate income on the group’s consolidated_return former reg sec_1 a the deemed_distribution should give rise to a basis_adjustment in a’s b stock under sec_1_1502-32 this will be relevant when a is required to recognize gain_or_loss on its stock interest in b but does not appear to have any_tax consequence in the taxable years in question note that if the c stock has appreciated in b’s hands ie if the value of the stock that b owned in c is greater than the basis of the stock that b owned in c there may be gain recognition under sec_311 as a result of this first constructive distribution we view a as the constructive owner of the c stock in order to determine the proper characterization of the next step of the transaction further factual development must establish whether d’s assumption of dollar_figureg of a’s liability was an integral part of the transaction in question the facts presented to us indicate that the taxpayer booked the transfer of the c stock and d’s assumption of a’s liability six months apart however if it can be established that the substance of the transaction was such that the assumption of the liability was made in part in exchange for the c stock then the assumption of the liability by d should be characterized as partial consideration for the transfer of the c stock it would be helpful to have information documenting when d agreed to assume a’s liability and when the assumption legally occurred as opposed to when the parties booked it if the debt assumption were an integral part of the stock transfer then we would view a as transferring dollar_figureg worth of the c stock to d in exchange for the assumption of dollar_figureg of a’s debt to its parent however when the dust sec_1 was removed by t d and is generally effective for transactions prior to date settles d owns dollar_figuref of c stock this can be explained by viewing the transaction as if a transferred the additional dollar_figureh worth of the c stock dollar_figuref of stock - dollar_figureg assumption of liability dollar_figureh excess value received by d to p as repayment of the dollar_figuref debt which p distributed to u in repayment of its debt of dollar_figuref and then that c stock was contributed down through the chain to d in successive capital contributions under sec_118 finally to the extent p released a from dollar_figuref of liability in exchange for stock worth dollar_figureh the dollar_figureg difference would most likely be treated as a capital_contribution from u to p and in turn to a under sec_118 briefly if further factual development indicates d’s assumption of a’s dollar_figureg debt to p was not in consideration for d’s receipt of the c stock then the tax ramifications are slightly different under this scenario a would be viewed as transferring dollar_figuref of c stock to p in repayment of its debt obligation which p in turn would be viewed as transferring to u in repayment of its debt obligation and then that c stock would be viewed as contributed down through the ownership chain to d in successive capital contributions under sec_118 d’s later assumption of dollar_figureg of a’s debt to p would then be viewed as a constructive_dividend from d up the chain to u assuming d received no additional compensation_for the debt assumption the cancellation of the debt vis-a-vis d would be treated as a capital_contribution from u to p to a under sec_118 in the event the constructive_payment to p for repayment of a’s indebtedness has been established after a complete factual development we believe there is little problem with deeming a portion of that payment to be interest gross_income includes income realized in any form whether in money property or services sec_1_61-1 therefore the transfer of stock can be an interest payment although there has been no apparent allocation between outstanding amounts of principal and interest on the loans in issue we believe a finding that accrued interest was constructively paid out by virtue of either of the above-described characterizations of the transfer of the c stock by b to d is compelling consequently 101_tc_276 would appear to support allocating a portion of the payment to interest on the debt in issue here see under sec_1_446-2 except in circumstances not relevant here each payment under a loan is treated as a payment of interest to the extent of the accrued and unpaid also 417_us_134 nestle holdings inc v commissioner u s app lexis 2d cir date 99_tc_561 115_f2d_856 3d cir 73_tc_1163 aff'd 673_f2d_1062 9th cir to the extent the release by p of a’s liability is treated as a capital_contribution fender sales inc v 338_f2d_924 9th cir rev'g tcmemo_1963_119 is relevant in determining whether the conversion of indebtedness into a capital_contribution to the taxpayer constituted a constructive_payment of interest to its foreign shareholder lender in fender sales a corporation was indebted for accrued but unpaid salaries to two individuals it discharged that debt by issuing additional corporate shares to these individuals the ninth circuit in reversing found that transaction constituted a payment of salary to the individuals although a in this case did not issue additional stock by analogy the change in the economic stake in the corporation from debt to equity in light of its purported accrued interest liability is similar to the salary payment made in fender sales in rejecting taxpayers' claim that their positions had not changed as a result of the transaction the ninth circuit said in fender sales pincite we are not prepared to hold that the voluntary surrender or forgiveness of a receivable which if collected would represent taxable_income is in all circumstances a non- taxable_event we believe the authorities are opposed to such a conclusion interest the indebtedness in issue here however predates the regulation's effective date see sec_1_446-2 fender sales accords with the service's continued position reflected in revrul_67_402 c b that even where proportionate ownership by the employee shareholders is unaffected by the stock issuance there is still a payment and income sec_305 and sec_351 were held inapplicable in that context the interests of the shareholders were made more valuable by the increase in value of the corporation's stock as a result of the concomitant decrease in corporate indebtedness the ninth circuit's view however was questioned and not followed by the tax_court in the subsequent case of 66_tc_652 aff'd 601_f2d_734 5th cir nonetheless we believe that putoma should not preclude the successful application of a fender sales theory here where the golsen_rule would compel the tax_court to follow the ninth circuit holding in fender sales rather than the view suggested by the fifth circuit's affirmation of the tax_court in putoma corp see 54_tc_742 aff'd 445_f2d_985 10th cir in addition the reissuance of stock certificates to reflect the changed proportionate interests in the taxpayer of its foreign corporate shareholders is a distinction that the putoma court recognized was an important part of the ratio decendi of the ninth circuit in fender sales notwithstanding the tax court's own position on the matter in this case although new stock was not issued it is apparently uncontested that p's economic stake in a changed from debt to equitydollar_figure further to the extent any amounts are treated as constructive dividends from a domestic_corporation to a foreign_corporation and those dividends are u s sourced and not effectively connected with a u s trade_or_business those dividends may be subject_to the percent withholding_tax under sec_881 and sec_1442 for example in the second scenario described above if d is treated as paying a constructive_dividend to a foreign_corporation that constructive_dividend may be subject_to a percent withholding_tax and d would be liable for that tax under sec_1461 b sec_304 discussion pursuant to sec_304 if one or more persons are in control of each of two corporations and in return for property one corporation acquires the stock of the other corporation from the controlling party then the property paid for the stock of the first controlled_corporation by the second controlled_corporation is treated as a distribution in redemption of the acquiring_corporation stock sec_304 provides that the control test is met if the controlling party or parties own at least because p was the owner of a the issuance of additional stock certificates would be unnecessary to reflect any change in equity positions resulting from the conversion of the debt to equity of the total combined voting power of the corporation’s stock or at least of the total value of shares of all classes of its stock sec_304 provides that the sec_318 constructive_ownership rules apply with modifications in determining control under sec_304 a threshold test is substituted for the threshold in attributing stock ownership to and from corporations under sec_318 and sec_318 additionally in applying sec_318 in a case where a shareholder owns between percent and percent of the stock in a corporation such corporation shall be considered as owning only a corresponding portion of the stock owned by the shareholder in determining whether the transaction in question is a sec_304 redemption through a related corporation the control test outlined above as well as the requirement that property must be exchanged for the acquired company’s stock11 must be satisfied in this case assuming additional factual development indicates d acquired the stock of c from a in exchange for property it must be established that a owns directly indirectly or through attribution at least of the voting power or value of both c and d under our understanding of the facts it does not appear that a owns any stock of d directly the question arises as to whether a owns through attribution sufficient amounts of each corporation an exhibit provided by a suggests that it does not own sufficient amounts of d accordingly there would be no sec_304 transaction we are aware that there is further factual development to determine the ultimate parent of d and a as well as whether a owns through attribution at least of the voting power or value of d however until these facts are established we believe it would be premature to analyze the subject transaction from the perspective of sec_304 case development hazards and other consideration if further factual development establishes that the debt assumption was not integrally related to the transfer of the b stock it may be that d did not acquire the b stock in exchange for property as required by sec_304 further factual development is needed with respect to the nature and timing and specific characteristics of the debt obligations at issue in particular in addition litigation hazards exist with respect to the undecided nature of the imputation of interest under sec_482 where it may have been accrued on date with respect to the proper characterization of the transaction in several cases the service has asserted the argument that a constructive_dividend results to the common shareholders the results have been mixed for the service cases in which the service have prevailed include sparks nugget inc v commissioner 433_f2d_631 9th cir 433_f2d_728 5th cir 93_tc_5 bell v commissioner t c memo cases in which the taxpayer has prevailed include r t french company v commissione60_tc_836 white tool and machine company v commissioner 41_tcm_117 aff'd 677_f2d_528 6th cir generally the service has only been successful when it could show a direct shareholder benefit from the transfer of capital from one controlled_corporation to another there are a number of cases that have rejected the service's constructive_dividend argument even when no benefit to the transferor_corporation was established see white tool and machine company v commissioner and r t french company v commissioner these courts seem to require that the common shareholder receive a greater benefit than the mere ability to transfer the capital of one controlled_corporation to another we emphasize that these decisions are not consistent with service position however where it can be shown that the transferor_corporation received a material economic benefit as a result of the transfer the service should not assert that the common shareholder received a constructive_dividend as a result of the transfer although it still remains the service's position that a transfer of capital between two commonly controlled corporations should result in a constructive_dividend to the common shareholder except in those rare instances when the intercompany transfer rises to the level of a nonshareholder capital_contribution under sec_118 if you have any further questions please call _ counsel ________________________________ phyllis e marcus chief branch office of associate chief international
